

 
 

--------------------------------------------------------------------------------

 

ASSET ACQUISITON AGREEMENT




This Asset Acquisition Agreement (the “Agreement”) is effective this 6th day of
June 2008, by and between Gulf Onshore, Inc., a Nevada corporation whose address
is 15851 Dallas Parkway, Suite 190, Addison Texas 75001 (the “Purchaser”) and
K&D Equity Investments, Inc., a Texas corporation, whose address is the same
(the “Seller”).  Seller and Purchaser are sometimes together referred to herein
as the “Parties”.


a.  
Whereas, Seller owns or is the assignor of certain oil and gas leasehold
interests located in Throckmorton and Shackelford Counties, Texas (the “Leases”)
and related production assets more fully described on the exhibits
hereto.  Legal descriptions are set out in Exhibit “A” attached hereto.



b.  
Whereas, Seller desires to sell and Purchaser desires to acquire these interests
and related assets on the terms and conditions hereinafter provided.



c.  
Whereas, Purchaser is currently under contract to purchase 100% of the issued
and outstanding stock of Curado Energy Resources, Inc., a Texas corporation that
serves as the operator of the Leases.  The purchase of this stock is a condition
to the performance of Purchaser on this agreement.



NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, Seller and Purchaser hereby agree as follows:




ARTICLE 1 – DEFINITIONS


1.1           “Agreement” shall mean this Asset Acquisition, as amended from
time to time, between Seller and Purchaser.


1.2           “Arbitration Procedure” shall refer to the process for resolution
of disputes between the Partiesafter good faith negotiations have failed.  All
such disputes between the Parties shall be submitted to a binding arbitration in
accordance with the rules of the American Arbitration Association.  Each Party
shall select one arbitrator, and the two arbitratorsselected sha1l choose a
third arbitrator. If either Party fails to select an arbitrator within ten (10)
days of its receipt of a written request for arbitration from the other Party or
if the two selected arbitrators fail to select a third arbitrator within fifteen
(15) days following the latter’s selection, the American Arbitration Association
shall make a selection; provided, however, that the third arbitrator so selected
shall have a minimum of ten (10) years working experience in the oil and gas
industry.  Judgment upon the award of the arbitration panel may be entered in
any court of competent jurisdiction.  Each Party shall bear its own cost of
arbitration.


1.3           “Assets” shall mean the following described assets and properties
(except to the extent constituting Excluded Assets):
 
1

--------------------------------------------------------------------------------


a.  
the Leases; and



b.  
the Personal Property and Incidental Rights.



1.4     “Environmental Obligations or Liabilities” shall mean all liabilities,
obligations, expenses (including, without limitation, all attorneys’ fees),
fines, penalties, costs, claims, suits or damages (including natural resource
damages) of any nature, including personal injury, illness, disease, or wrongful
death, associated with the Assets and attributable to or resulting from:  (i)
pollution or contamination of soil, groundwater or air, on the Assets and any
other contamination of or adverse effect upon the environment; (ii) underground
injection activities and waste disposal onsite; (iii) clean-up responses,
remedial, control or compliance costs, including the required cleanup or
remediation of spills, pits, ponds or lagoons, including any subsurface or
surface pollution caused by such spills, pits, ponds or lagoons; (iv)
noncompliance with applicable land use, permitting, surface disturbance,
licensing or notification requirements; and (v) violations of any federal, state
or local environmental or land use law.


1.5     “Leases” shall mean, except to the extent constituting Excluded Assets,
any and all interests owned by Seller and set forth on Exhibit “A” along with
any changes thereto, to this Agreement following its execution by mutual
agreement of the Parties), or which Seller is entitled to receive by reason of
any participation, joint venture, farm-in, farm-out, Joint Operating Agreement
or other agreement, in and to the oil, gas and/or mineral leases, permits,
licenses concessions, leasehold estates, royalty interests, overriding
interests, net revenue interests, executory interests, net profit interests,
working interests, reversionary interests, fee and term mineral interests, and
any other interests of Seller in Hydrocarbons, it being the intent hereof that
the legal descriptions and depth limitations set forth in Exhibit “A” shall not
be deemed to restrict the interests assigned to the extent that such interests
are incorrect or incompletely described, and conversely, that the term “Leases”
includes all of Seller’s right, title, and interest in the interests described
in Exhibit “A” even though such interests may be incorrectly described.


1.6     “Personal Property and Incidental Rights” shall mean all right, title
and interest of Seller in and to or derived from the following insofar as the
same do not constitute Excluded Assets  and are assignable and are attributable
to, appurtenant to, incidental to, or used for the operation of the Leases:


a.
all surface leases, surface contracts, easements, rights-of-way, permits,
licenses, servitudes or other interest, including, but not limited to, those
specifically described in Exhibit “A”.
   
b.
all equipment and other personal property, inventory, spare parts, tools,
fixtures, pipelines, tank batteries, appurtenances, and improvements situated
upon the Leases and used or held for use in connection with the development or
operation of the Leases or the production, treatment, storage, compression,
processing or transportation of Hydrocarbons from or in the Leases;

 
 
2

--------------------------------------------------------------------------------

 
 
 

   
c.
all contracts, agreements, suspense accounts and title instruments to the extent
attributable to and affecting the Assets in existence at Closing, including all
Hydrocarbon sales, purchase, gathering, transportation, treating, marketing,
exchange, processing and fractionating contracts, joint operating agreements and
division orders; and
   
d.
originals of all lease files, land files, well files, production records,
division order files, abstracts, title opinions and contract files, insofar as
the same are directly related to the Leases; including, without limitation, all
seismic, geological, geochemical and geophysical information and data, to the
extent that such data is not subject to any third party restrictions.



 
 

ARTICLE 2 – AGREEMENT TO PURCHASE AND SELL


Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Purchaser, and Purchaser agrees to purchase and pay for the Assets.




ARTICLE 3 – PURCHASE PRICE AND PAYMENT


Subject to adjustment as set forth below, the purchase price for the Assets
shall be 10,000,000 shares of the Purchaser’s .0001 par value common stock.




ARTICLE 4 – REPRESENTATIONS AND WARRANTIES


4.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser as follows:


a.
Seller’s Organization.  Seller has been duly organized and is validly existing
and in good standing under the laws of the State of Texas, and is qualified to
do business in all jurisdictions where the nature of the Assets or its business
so requires such qualification.
   
b.
Seller’s Authority.  Seller has the power and authority to enter into and
perform the Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery, and performance by Seller of the Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action and the Agreement has been duly
executed and delivered by Seller.  This authority shall include express
acknowledgements that Seller’s board of directors has approved this transaction,
and that the board will provide, prior to close, signed board resolutions
approving this transaction.  Furthermore, Seller expressly acknowledges that
Seller has not relied on any written or oral representations by Purchaser or
purchaser’s agents regarding any provision of this Agreement, or any implied or
express written or oral representation.

 
 
 
 3

--------------------------------------------------------------------------------

 
c.
Enforceability Against Seller.  This Agreement constitutes the legal and binding
obligation of Seller, enforceable according to its terms. The execution and
delivery hereof by Seller does not, and the fulfillment and compliance with the
terms and conditions hereof, will not result in the creation of imposition of
any lien, charge or other encumbrance on the Assets.
   
d.
Seller’s Title to Assets.  To the best of Seller’s knowledge, Seller has
Defensible Title to the Assets, free and clear of all liens, encumbrances,
burdens, claims and defects of title of any kind. Seller approves the title to
the leases which are being acquired. Seller is buying the leases in their AS IS
condition.
   
e.
Effective Leases.  To the best of Seller’s knowledge, the Leases are in full
force and effect, are valid and subsisting, and collectively cover the entire
oil and gas mineral estates in the lands covered by the Leases.
   
f.
Absence of Default.  To the best of Seller’s knowledge, Seller is not in default
under any material contract or agreement pertaining to the Assets.
   
g.
Lease Maintenance.  To the best of Seller’s knowledge, all royalties, rentals
and other payments due under the Leases have been properly and timely paid, and
all conditions necessary to keep the Leases in force have been fully performed.
   
h.
Pending Contract:   This contract is pending the successful completion of the
purchase of 100% of the Stock of Curado Energy Resources, Inc., on or before
July 7, 2008.
   
i.
Third Party Consents.  To the best of Seller’s knowledge, Seller has all right,
power and authority to sell and convey the Assets to Purchaser, without
obtaining the consent of any third party or parties, with exception of item (h)
above and without necessity of offering the Assets to any third party who holds
a preferential right to purchase the same.





4.2 Purchaser’s Representations and Warranties.  Purchaser represents and
warrants to Seller as follows:


a.
 
Purchaser’s Organization.  Purchaser has been duly organized and is validly
existing and in good standing under the laws of the State of Nevada, and is
qualified to do business in all jurisdictions where the nature of the Assets or
its business so requires such qualification.
     
b.
 
Purchaser’s Authority.  Purchaser has the power and authority to enter into and
perform the Agreement and to consummate the transactions contemplated hereby

.

4
 
 

--------------------------------------------------------------------------------

 





ARTICLE 5 – COVENANTS


5.1 Seller’s Covenants.  Seller covenants and agrees with Purchaser as follows:


a.
 
Exclusive Dealing.  From and after the date of this Agreement until Closing,
except (i) as otherwise consented to by Purchaser in writing; (ii) in connection
with the communications required to comply with preferential rights to purchase;
or (iii) the termination of deadlines with other parties with whom Seller had
previously communicated regarding the purchase of the Assets, Seller shall not
either directly or indirectly through a representative (i) provide information
to any person or representative of such person, which would assist such person
in evaluating the prospects of purchasing the Assets; (ii) initiate, encourage,
solicit or respond to inquiries, offers, proposals, bids or other investigations
by any person to acquire all or any of the Assets (other than to indicate that
the Assets are under contract for sale); (iii) enter into or agree to enter into
any transaction, the result of which would interfere, hinder, delay or
materially change the effect the transaction contemplated by this Agreement; or
(iv) negotiate with any person with respect to such transaction.
     
b.
 
Maintenance of Assets.  Between the Effective Time and the Closing, Seller will
(i) act as a reasonably prudent operator to cause the Assets to be produced,
operated and maintained in a good workmanlike manner consistent with prior
practices and in such manner as to continue the Leases in effect according to
their terms; (ii) not abandon any of the Assets; (iii) maintain insurance now in
force with respect to the Assets; (iv) will pay or cause to be paid all costs
and expenses in connection therewith; and (v) perform and comply with all
covenants and conditions contained in any of the Leases and all agreements
relating to the Assets.  Without Purchaser’s written consent, Seller will not
conduct or authorize any operation requiring approval by working interest owners
under applicable operating agreements or requiring an expenditure of fifteen
thousand dollars ($15,000.00) or more (for the 100% interest) for any single
project, except in case of emergency.
     
c.
 
Modification of Property Agreements.  Without Purchaser’s prior written consent,
except as may occur in the ordinary course of Seller’s business in accordance
with its past practices, Seller shall not (i) enter into any new agreements or
commitments with respect to the Assets; (ii) will not modify or settle any
dispute arising out of any agreement relating to the assets; and (iii) will not
encumber, sell, transfer, assign, convey, farm-out or otherwise dispose of any
of the Assets, other than personal property which is replaced by substantially
equivalent property or consumed in the operation of the Assets.
     
d.
 
Legal Compliance.  Until the Closing, Seller shall comply with all laws, rules,
regulations, ordinances and orders of all local, state and federal governmental
bodies, authorities, agencies and tribunals having jurisdiction over the Assets.

 
 
 5

--------------------------------------------------------------------------------

 

     
e.
 
Warranty Maintenance.  Seller shall use its best efforts to cause all the
representations and warranties of Seller contained in this Agreement to be true
and correct on and as of the Closing Date.  To the extent the conditions
precedent to the obligations of Purchaser are within the control of Seller,
Seller shall use its best efforts to cause such conditions to be satisfied on or
prior to the Closing Date and, to the extent the conditions precedent to the
obligations of Purchaser are not within the control of Seller, Seller shall use
its best efforts to cause such conditions to be satisfied on or prior to the
Closing Date.
     
f.
 
Notification of Breach.  Seller shall promptly notify Purchaser (i) if any
representation or warranty of Seller contained in this Agreement is discovered
to be or becomes untrue or (ii) if Seller fails to perform or comply with any
covenant or agreement contained in this Agreement or it is reasonably
anticipated that Seller will be unable to perform or comply with any covenant or
agreement contained in this Agreement.
     

5.2 Purchaser’s Covenants.  Purchaser covenants and agrees with Seller as
follows:


a.
 
Warranty Maintenance.  Purchaser shall use its best efforts to cause all the
representations and warranties of Purchaser contained in this Agreement to be
true and correct on and as of the Closing Date.  To the extent the conditions
precedent to the obligations of Seller are within the control of Purchaser,
Purchaser shall use its best efforts to cause such conditions to be satisfied on
or prior to the Closing Date and, to the extent the conditions precedent to the
obligations of Seller are not within the control of Purchaser, Purchaser shall
use its best efforts to cause such conditions to be satisfied on or prior to the
Closing Date.



ARTICLE 6 – ACCESS TO INFORMATION AND INSPECTIONS


6.1           Title Files.  Promptly after the execution of this Agreement and
until the earlier of five business days before closing, or July 1, 2008,
whichever is earlier, Seller shall permit Purchaser and its representatives at
reasonable times during normal business hours to examine and, at Purchaser’s
expense, make such copies of, in Seller’s office at their actual location, all
abstracts of title, title opinions, title files, ownership maps, lease files,
assignments, division orders, payout statements and agreements pertaining to the
Assets as requested by Purchaser, insofar as the same may now be in existence
and in the possession of Seller.


6.2           Other Files.  Promptly after the execution of this Agreement and
until the earlier of five business days before closing, or July 1, 2008, Seller
shall permit Purchaser and its representatives at reasonable times during normal
business hours to examine and, at Purchaser’s expense, make such copies of, in
Seller’s offices at their actual location, all production, well, regulatory,
engineering, land, legal, accounting, seismic, geological, geophysical
information, and other information, files, books, records and data pertaining to
the Assets as requested by
 
6

--------------------------------------------------------------------------------

 
 
Purchaser, insofar as the same may now be in existence and in the possession of
Seller, excepting economic evaluations, reserve reports and any such information
that is subject to the attorney/client and work product privileges.  No warranty
of any kind is made by Seller as to the information so supplied, and Purchaser
agrees that any conclusions drawn therefrom are the result of its own
independent review and judgment.
 
 
 

 
6.3     Inspections.  Promptly after the execution of this Agreement and until
July 1, 2008, Seller, subject to any necessary third party operator approval,
shall permit Purchaser and its representatives at reasonable times and at their
sole risk, cost and expense, to conduct reasonable on-site inspections of the
Assets.




ARTICLE 7 – ENVIRONMENTAL MATTERS,
ADJUSTMENTS AND TERMINATION


7.1     Site Inspections.  Upon execution of and pursuant to the terms of this
Agreement, Purchaser shall have the right, at reasonable times during normal
business hours, to conduct its investigation into the status of the physical and
environmental condition of the Assets.




ARTICLE 8 – TITLE DEFECTS, TERMINATION AND ADJUSTMENTS


8.1     Definitions.  For purposes hereof, the terms set forth below shall have
the meanings assigned thereto:


a.
 
“Defensible Title”, subject to and except for the Permitted Encumbrances (as
hereinafter defined), means that Seller has such title that (i) entitles Seller
to receive not less than the net revenue interest shown on Exhibit “B” of all
oil and gas produced, saved and marketed from or attributable to the well or
unit indicates; (ii) obligates Seller to bear the costs and expenses relating to
the maintenance, development and operation of such well or unit in an amount not
greater than the expense interest of Seller set forth in Exhibit “B” (unless
Seller’s net revenue interest therein is proportionately increase); and (iii)
the Assets are free and clear of any liens, burdens or encumbrances of any kind
or character.
     
b.
 
“Title Defect” shall mean any matter that causes Seller to have less than
Defensible Title to any of the Assets as of the Closing Date. Absent waiver or
modification of this Agreement in writing by Purchaser, all title defects will
be removed on or before July 7, 2008, and the leases will be acquired in their
AS IS condition.
     
 c.
 
“Title Defect Property” shall mean any Lease or portion thereof burdened by a
Title Defect.
     
 d.
 
 “Permitted Encumbrances” shall mean any of the following matters:

 
 
 7

--------------------------------------------------------------------------------

 

       
i.
tax liens and mechanics’ liens for amounts not yet due and payable.
       
ii.
any liens or security interests created by law or reserved with respect to the
Assets for royalty, bonus, rental, other payment obligations or created to
secure compliance with the terms of the leases.
       
iii.
any valid, subsisting and applicable laws, rules and orders of governmental
authority.
     





8.2           Notice of Title Defects.  On or prior to 5:00 p.m. on the July 1,
2008, Purchaser may provide Seller with written notice of any Title Defect
Properties along with a description of those matters that, in Purchaser’s
reasonable opinion, constitute Title Defects and setting forth in detail
Purchaser’s calculation of the Title Defect Value for each Title Defect.  Seller
shall correct, at its sole cost and expense, all or any portion of such Title
Defects. The obtaining of clear title is a condition of the close of the
transaction unless agreed to otherwise by the Parties in writing, in which case
Purchaser shall receive an offset to the Purchase Price for any and all defects
which exist.


8.3           Title Warranty Limitation.  SELLER CONVEYS ITS INTEREST IN AND TO
THE ASSETS TO PURCHASER SUBJECT TO ALL ROYALTIES, OVERRIDING ROYALTIES, BURDENS
AND ENCUMBRANCES, ABSENT ANY MANNER OF WARRANTY. TITLE SHALL BE CONVEYED IN “AS
IS” CONDITION.


ARTICLE 9 – CLOSING CONDITIONS


9.1    Seller’s Closing Conditions.  The obligations of Seller under this
Agreement are subject, at the option of Seller, to the satisfaction, at or prior
to the Closing, of the following conditions:


a.  
all necessary consents of and filing with any state or federal governmental
authority or agency relating to the consummation of the transactions
contemplated by this Agreement shall have been obtained, accomplished or waived,
except to the extent that such consents and filings are normally obtained,
accomplished or waived after Closing;



b.  
as of the Closing Date, no suit, action or other proceeding (excluding any such
matter initiate by Seller) shall be pending or threatened before any court or
governmental agency seeking to restrain Seller or prohibit the Closing or
seeking damages against Seller as a result of the consummation of this
Agreement;



c.  
as of the Closing Date, all of Purchaser’s representations and warranties shall
be true; and



d.  
as of the Closing Date, Purchaser shall have fulfilled all of the terms,
conditions precedent and covenants imposed under the terms of this Agreement.



e.  
Seller must obtain title to 100% of the issued and outstanding shares of Curado
Energy Resources, Inc., a Texas corporation.

 
 
 
8

--------------------------------------------------------------------------------


 
9.2     Purchaser’s Closing Conditions. The obligations of Purchaser under this
Agreement are subject, at the option of Purchaser, to the satisfaction, at or
prior to the Closing, of the following conditions:


  a.
 
all necessary consents of and filings with any state or federal governmental
authority or agency relating to the consummation of the transactions
contemplated by this Agreement shall have been obtained, accomplished or waived,
except to the extent that such consents and filings are normally obtained,
accomplished or waived after Closing.



  b.
 
It is agreed that once the agreement is executed and the funds have been placed
in deposit with escrow holder. That Seller will within five days execute an
assignment of oil and gas leases to Purchaser,  which Purchaser shall record.





ARTICLE 10 – CLOSING


10.1           Closing.  The closing of this transaction (the “Closing”) shall
be held at the offices of Purchaser in Dallas, Texas, at 10:00 a.m. on  July 7,
2008, or at such earlier date or place as the Parties may agree in writing (the
“Closing Date”).


10.2           Seller’s Closing Obligations.  At Closing, except to the extent
comprising the Excluded Assets, Seller shall deliver to Purchaser the following:


 
a.
such assignment forms and other documents as may be required by applicable
governmental authorities reasonably necessary to convey all of Seller’s interest
in the Assets to Purchaser in accordance with the provisions hereof;    

 
      

   b.  exclusive possession of the Assets:

 
 
 
c.
Letters-in-lieu of transfer orders in form acceptable to Seller and Purchaser;



 
d.
such executed forms as are required by the relevant authorities to effect a
transfer of operations as to those Assets for which Seller acts as operator; and




 
f.  
any other documents reasonably deemed necessary by the Purchaser to consummate
the terms of this Agreement.




 
g.
It is agreed that upon execution of this agreement, That Seller gives to
Purchaser full access to all files, well data, information, contacts and any
other information necessary over the leases. Purchaser shall have the right to
make copies of any and all data so requested.

 
 
9

--------------------------------------------------------------------------------





 
h.  
In the event that Seller is unable to deliver to Purchaser a recordable
assignment of the oil and gas leases, on or before July 7, 2008. It is agreed
that after Purchaser has placed the purchase price, that Seller will cooperate
with seller in executing any and all drilling permits or such other documents
that are necessary to develop the leases.



ARTICLE 11 – LIMITATION ON WARRANTIES AND REMEDIES


THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION
OR WARRANTYWITH RESPECT TO THE QUALITY, QUANTITY OR VOLUME OF OIL, GAS OR OTHER
HYDROCARBONS IN OR UNDER THE LEASES, OR THE ENVIRONMENTAL CONDITION OF THE
ASSETS.  THE ITEMS OF PERSONAL PROPERTY, EQUIPMENT, IMPROVEMENTS, FIXTURES AND
APPURTENANCES CONVEYED AS PART OF THE ASSETS ARE SOLD HEREUNDER “AS IS, WHERE
IS, AND WITH ALL FAULTS” AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONDITION, ARE GIVEN BY ON
BEHALF OF SELLER.  IT IS UNDERSTOOD THAT PRIOR TO CLOSING PURCHASER SHALL HAVE
INSPECTED THE ASSETS FOR ALL PURPOSES AND HAS SATISFIED ITSELF AS TO THEIR
PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE, AND THAT
PURCHASER ACCEPTS SAME IN ITS “AS IS, WHERE IS AND WITH ALL FAULTS”
CONDITION.  THE WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT ARE EXCLUSIVE
AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND PURCHASER HEREBY
WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONDITION, OR CONFORMITY TO SAMPLES.




ARTICLE 12 – CASUALTY LOSS AND CONDEMNATION


If, after the execution of this Agreement, but prior to Closing, any portion of
the Assets is destroyed by fire or other casualty or is taken in condemnation or
under right of eminent domain, Purchaser shall nevertheless be required to close
and Seller shall elect by written notice to Purchaser prior to Closing either to
(a) cause the Assets affected by any casualty or taking to be repaired or
restored to at least its condition prior to such casualty, at Seller’s sole
cost, as promptly as reasonably practicable (which work may extend after the
Closing Date); (b) treat such casualty or taking as a Title Defect with respect
to the affected Asset or Assets under Article 8 (with the understanding if
Seller elects either of the options described in (a) or (b) above, Seller shall
retain all rights to insurance and other claims against third parties with
respect to the casualty or taking, except to the extent that the Parties
otherwise agree in writing); or (c) proceed with Closing as to the affected
Asset, with the Purchaser being required to acquire the affected Asset (with the
understanding that if Seller elects this particular option, Seller shall pay to
Purchaser, at Closing, all sums paid to Seller by third parties by reason of
such casualty or taking, and shall assign, transfer and set over to Purchaser or
subrogate Purchaser all of Seller’s right, title, and interest (if any) in
insurance claims, unpaid awards and other rights against third parties arising
out of the casualty or taking.


 
 
 10

--------------------------------------------------------------------------------


 
ARTICLE 13 – DEFAULT AND REMEDIES


13.1           Seller’s Remedies.  If Purchaser fails to comply with the terms
of this Agreement, or if Seller’s closing conditions as set out in this
Agreement are not satisfied or waived by Seller, in either case by the Closing
Date, as it shall be extended in accordance herewith, upon notification from
Purchaser to Seller.


13.2           Purchaser’s Remedies.  If Seller fails to comply with the terms
of this Agreement, or if Purchaser’s closing conditions as set out in this
Agreement are not satisfied or waived by Purchaser, in either case by the
Closing Date, as it may be extended hereunder, at its sole option, may select
among the following (i) enforce specific performance, or (ii) terminate this
Agreement and receive a refund of the Performance Deposit, as some but not all
of Purchaser’s remedies for such default, all other remedies not being waived by
Purchaser.


13.3           Other Remedies.  The prevailing Party in any legal proceeding
brought under or to enforce this Agreement shall be additionally entitled to
recover court costs and reasonable attorneys’ fees from the non-prevailing
Party.




ARTICLE 14 – ASSUMPTION AND INDEMNITY


14.1           Assumed Obligations; Pre-Closing Liabilities.  Purchaser shall
assume all risk and loss with respect to and any change in the condition of the
Assets from the Effective Time until Closing for production of Hydrocarbons
through normal depletion (including the watering-out or sand infiltration of any
well) and the depreciation of personal property through ordinary wear and
tear.  Upon and after Closing Purchaser shall own the Assets, together with all
of the rights, duties, obligations and liabilities accruing after Closing,
including the Assumed Obligations and Purchasers indemnity obligations
hereunder.  Purchaser agrees to assume and pay, perform, fulfill and discharge
all Assumed Obligations. To the extent not included in Assumed Obligations, or
those matters for which Seller is indemnified, Seller agrees to pay, perform,
fulfill and discharge all costs, expenses and liabilities incurred by Seller
with respect to the ownership or operation of the Assets and accruing prior to
Closing.


14.2           Purchaser’s Indemnity.



 
a.  
Except as provided for in Section 14.3, Purchaser agrees to indemnify, defend
and hold Seller harmless from and against all claims, demands, losses, damages,
punitive damages, expenses, causes of action or judgments of any kind or
character with respect to all liabilities and obligations or alleged or
threatened liabilities and obligations caused by or related to damage to
property, environmental damage or pollution, including liability based on strict
liability or condition of the Assets, attributable to or arising out of (i) the
Assumed Obligations, specifically including, but not limited to, the
Environmental Obligations or Liabilities; (ii) Purchaser’s acts or omissions;
and (iii) the ownership or operation of the Assets by Purchaser or its
successors and assigns at any time after the Effective Time, including, without
limitation, any interest, penalty, reasonable attorneys’ fees and court and
other costs and expenses incurred in connection therewith or the defense
thereof.

 
 
 11

--------------------------------------------------------------------------------


 
14.3     Seller’s Indemnity.



 
a.
Except as provided for in Section 14.2, Seller agrees to indemnify, defend and
hold Purchaser harmless from and against any and all claims, demands, losses,
damages, punitive damages, costs, expenses, causes of action or judgments of any
kind or character with respect to all liabilities and obligations or alleged or
threatened liabilities and obligations caused by or related to damage to
property, including liability based on strict liability or condition of the
Assets, attributable to or arising out of Seller’s ownership or operation of the
Assets by Seller and its subsidiaries or affiliates at any time prior to the
Effective Time, including, without limitation, any interest, penalty, reasonable
attorneys’ fees and court and other costs and expenses incurred in connection
therewith or the defense thereof.  Nothing in this Section 14.3 shall be
interpreted to require Seller to indemnify Purchaser for any liability arising
from (i) the Assumed Obligations, specifically including, but not limited to,
the Environmental Obligations or Liabilities; (ii) Purchaser’s acts or
omissions; and (iii) the ownership or operation of the Assets by Purchaser or
its successors and assigns at any time after the Effective Time, including,
without limitation, any interest, penalty, reasonable attorneys’ fees and court
and other costs and expenses incurred in connection therewith or the defense
thereof.




 
b.
Seller further agrees to indemnify, defend and hold Purchaser harmless from and
against any and all claims for personal injury, illness, disease and wrongful
death which arise or are asserted prior to the Effective Time and which are
attributable to the ownership and operation of the Assets by Seller and its
subsidiaries or affiliates, including, without limitation, any interest,
penalty, reasonable attorneys’ fees and court and other costs and expenses
incurred in connection therewith or the defense thereof.  Once again, nothing in
this Section 14.3 shall be interpreted to require Seller to indemnify Purchaser
for any liability arising from (i) the Assumed Obligations, specifically
including, but not limited to, the Environmental Obligations or Liabilities;
(ii) Purchaser’s acts or omissions; and (iii) the ownership or operation of the
Assets by Purchaser or its successors and assigns at any time after the
Effective Time, including, without limitation, any interest, penalty, reasonable
attorneys’ fees and court and other costs and expenses incurred in connection
therewith or the defense thereof.

 
 
 12

--------------------------------------------------------------------------------


 
14.4           Broker or Finder’s Fee.  Each Party agrees to indemnify and hold
the other harmless from and against any brokerage or finder’s fee or commission
in connection with this Agreement or the transactions contemplated by this
Agreement to the extent such claim arises from or is attributable to the actions
of such indemnifying Party, including, without limitation, any and all loses,
damages, punitive damages, attorneys’ fees, costs and expenses of any kind or
character arising out of or incurred in connection with any such claim or
defending against the same.


14.5           Miscellaneous.  There shall be no upward or downward adjustment
in the Purchase Price as a result of any matter for which Purchaser or Seller is
indemnified under this Agreement.  The indemnities in this Agreement shall not
relieve Purchaser or Seller from any obligations to third parties.  The
indemnities of Seller and Purchaser herein shall not relieve the indemnified
Party from, or extend to cover, any obligations of the indemnified Party under
the terms of any operating agreement or other cost-sharing arrangement which is
applicable to any claim.  With respect to any claim for which an indemnifying
Party may be required to provide partial or full indemnity, or for which a Party
may be obligated to defend in warranty, such Party shall have the right, but not
the obligation, to participate fully in the defense of any such
claim.  Reasonable attorneys’ fees, court costs, interest, penalties and other
expenses incurred in connection with the defense of such claims shall be
included in Seller’s and Purchaser’s indemnities herein.




ARTICLE 15 – GENERAL


15.1           Fees and Costs.  Except as may be otherwise specifically provided
in this Agreement, all fees, costs and expenses incurred by Purchaser or Seller
in negotiating this Agreement or in consummating the transactions contemplated
hereby shall be paid by the Party incurring that fee or cost, including, without
limitation, legal and accounting fees, and any and all costs of due diligence.


15.2           Filing and Recording of Assignments, etc.  Purchaser shall be
solely responsible for all filings and recording of assignments related to the
Assets and for all fees connected therewith, and upon request Purchaser shall
advise Seller of the pertinent recording data.  Seller shall not be responsible
for any loss to Purchaser because of Purchaser’s failure to file or record
documents correctly or promptly other than those losses attributable to bad
faith actions taken by Seller.  Purchaser shall promptly file all appropriate
forms, declarations or bonds with federal and state agencies relative to its
assumption of operations and Seller shall cooperate with Purchaser in connection
with such filings.


15.3           Further Assurances and Records.  After the Closing each of the
Parties will execute, acknowledge and deliver to the other such further
instruments, and take such other action, as may be reasonably requested in order
to more effectively assure to said Party all of the respective properties,
rights, titles, interests, estates and privileges intended to be assigned,
delivered or inuring to the benefit of such Party in consummation of the
transactions contemplated hereby.


15.4  
Notices.  Except as otherwise expressly provided herein, all communications
required or permitted under this Agreement shall be in writing and any
communication or delivery hereunder shall be deemed to have been duly given and
received (a) three days after being placed in United States first class mail,
postage prepaid; (b) when actually delivered by fax or other telecommunication;
(c) when actually delivered by certified United States mail, postage prepaid,
return receipt requested; or (d) when actually delivered by receipted overnight
delivery service, to the address of the Parties to be notified.

 
 
 13

--------------------------------------------------------------------------------


 
To Seller:                                Michele Sheriff
K&D Equity Investments, Inc.
416 Cr 364
Melissa Texas 75454


With Copy to:








To Purchaser:                        Jeffery Joyce
Gulf Onshore, Inc.
4310 Wiley Post Rd. #201
Addison Texas 75001






Any Party may, by written notice so delivered to the other, change the address
to which delivery shall thereafter be made.


15.5           Incidental Expenses.  Purchaser shall bear and pay (i) all state
or local government sales, transfer, gross proceeds or similar taxes incident to
or caused by the transfer of the Assets to Purchaser; (ii) all documentary,
transfer and other state and local government taxes incident to the transfer of
the Assets to Purchaser; and (iii) all filing, recording or regulation fees for
any assignment or conveyance delivered hereunder.


15.6           Waiver.  Any of the terms, provisions, covenants,
representations, warranties or conditions hereof may be waived only by written
instrument executed by the Party waiving compliance.  Except as otherwise
expressly provided in this Agreement, the failure of any Party at any time or
times to require performance of any provision hereof shall in no manner affect
such Party’s right to enforce the same.  No waiver by any Party of any
condition, or of the breach of any term, provision, covenant, representation or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be or constructed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term, provision, covenant,
representation or warranty.


15.7     Binding Effect; Assignment.  All the terms, provisions, covenants,
obligations, indemnities, representations, warranties and conditions of this
Agreement shall be enforceable by the Parties hereto and their respective
successors and assigns.  Any attempt to assign this Agreement over the objection
or without the express written consent of the other Party shall be absolutely
void.  Seller may condition its consent to assign this Agreement on Purchaser
providing Seller with an appropriate guarantee of its assignee’s
performance.  In the event Purchaser sells or assigns all or a portion of the
Assets, this Agreement shall remain in effect between Purchaser and Seller as to
all the Assets regardless of such assignment.
 
 
 14

--------------------------------------------------------------------------------


 
15.8   Taxes.


a.  
Seller and Purchaser agree that this transaction is not subject to the reporting
requirement of Section 1060 of the Internal Revenue Code of 1986, as amended,
and that, therefore, IRS Form 8594, Asset Acquisition statement, is not required
to be and will not be filed for this transaction.  In the event the Parties
mutually agree that a filing of Form 8594 is required, the Parties will confer
and cooperate in the preparation and filing of their respective forms to reflect
a consistent reporting of the agreed upon allocation.



b.  
Seller shall be responsible for and shall pay all taxes attributable to or
arising from the ownership or operation of the Assets prior to the Effective
Time.  Purchaser shall be responsible for and shall pay all taxes attributable
to or arising from the ownership or operation of the Assets after the Effective
Time.  Any Party which pays such taxes for the other Party shall be entitled to
prompt reimbursement upon evidence of such payment.  Each Party shall be
responsible for its own federal income taxes, if any, as may result from this
transaction.



15.9    Like-Kind Exchange.  Each Party consents to the other Party’s assignment
of its rights and obligations under this Agreement to its Qualified Intermediary
(as that term is defined in Section 1.103 (k)-1(g)(4)(v) of the Treasury
Regulations), or to its Qualified Exchange Accommodation Titleholder (as that
term is defined in Rev. Proc. 2000-37), in connection with effectuation of a
like-kind exchange.  However, Seller and Purchaser acknowledge and agree that
any assignment of this Agreement to a Qualified Intermediary or to a Qualified
Exchange Accommodation Titleholder does not release either Party from any of
their respective liabilities and obligations to each other under this
Agreement.  Each Party agrees to cooperate with the other to attempt to
structure the transaction as a like-kind exchange.


15.10   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. THE PARTIES
WAIVE THE PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT, OTHER THAN
SECTION 17.555 THEREOF WHICH IS NOT WAIVED.  IN ORDER TO EVIDENCE ITS ABILITY TO
GRANT SUCH WAIVER, PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT
PURCHASER (i) IS IN THE BUSINESS OF SEEKING OR ACQUIRING, BY PURCHASE OR LEASE,
GOODS OR SERVICES FOR COMMERCIAL OR BUSINESS USE; (ii) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE IT TO EVALUATE THE
MERITS AND RISKS OF THE TRANSACTION CONTEMPLATED HEREBY; AND (iii) IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION.


 
 
 15

--------------------------------------------------------------------------------


 
15.11        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties and collectively replaces and supersedes all prior
agreements, arrangements and understandings related to the subject matter
hereof, whether written or oral.  No other agreement, statement or promise made
by any Party, or to any employee, officer or agent of any Party, which is not
contained in this Agreement shall be binding or valid.  This Agreement may be
supplemented, altered, amended, modified or revoked by writing only, signed by
the Parties hereto.  The headings herein are for convenience only and shall have
no significance in the interpretation hereof.  The Parties stipulate and agree
that this Agreement shall be deemed and considered for all purposes, as prepared
through the joint efforts of the Parties, and shall not be construed against one
Party or the other as a result of the preparation, submission or other event of
negotiation, drafting or execution thereof.  It is understood and agreed that
there shall be no third party beneficiary of either Party to this Agreement, and
that the provisions hereof do not impart enforceable rights in anyone who is not
a Party or a successor or assignee of a Party hereto.


15.12        Exhibits.  All Exhibits and Schedules attached to this Agreement,
and the terms of those Exhibits and Schedules which are referred to in this
Agreement, are made a part hereof and incorporated herein by reference.


15.13        Counterparts.  This Agreement may be executed in any number of
counterparts, and each and every counterpart shall be deemed for all purposes
one (1) agreement.


    IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.











SELLER
 
K&D Equities, Inc.
               
By:______________________________
   
Title: ____________________________
                 
PURCHASER
 
Gulf Onshore, Inc.
                     
By: ______________________________
   
Title: ____________________________


 16

--------------------------------------------------------------------------------

                                              CURADO WELL INVENTORY


Throckmorton Co.,Tx


I. T.R.PUTNAM – RRC # 08575


# 1 N 42-447-35528
D- 80 Pumping unit
1,000’ 4 ½” Casing
750’ 2 3/8” tubing
500’ rods
Gear Box, Power Pole, Meter , misc. valves & fittings


T.R. Putnam # 1 42-447-80907
1,000’ 4 ½” casing
750’ 2 3/8” tubing
500’ rods


T.R. Putnam # 6 42-447-30554
750’ 2 3/8” tubing
500’ rods


T.R. Putnam # 18 42-447-32967
1,000’ 4 ½” Casing
750’ 2 3/8 tubing
500’ rods


T.R.Putnam # 103 42-447-33987
1,000’ 4 ½” Casing
750’ 2 3/8 tubing
500’ rods


T.R. Putnam # 104 42-447-34112
1,000’ 4 ½” Casing
750’ 2 3/8 tubing
500’ rods


T.R. Putnam # 106 42-447-34113
1,000’ 4 ½” Casing
750’ 2 3/8 tubing
500’ rods


T.R. Putnam # 111 42-447-34184
1,000’ 4 ½” Casing
750’ 2 3/8 tubing
500’ rods


T.R. Putnam # 105 42-447-34111
Salt Water Injector
T.R. Putnam #  108 42-447-34182

17
 
 

--------------------------------------------------------------------------------

 



Salt Water Injector
T.R. Putnam # 2  42-447 -80906
T.R. Putnam # 3-         “  -80907
T.R. Putnam # 5-         “  - 80908
T.R. Putnam #7 -         “  - 30582
T.R. Putnam # 8-         “  - 30650
T.R. Putnam # 10-       “  - 30770
Salt Water Injector
T.R. Putnam # 11-       “  - 30798
T.R. Putnam # 13        “  - 31538
T.R. Putnam # 15        “  - 31906
T.R. Putnam # 101-     “  - 33988


On Lease
 Horizontal Water Separator
 1- 150 Bbl Tank Battery
 1- 210 Bbl Tank Battery
 4- D- 40 Pumping Units to repair, misc. parts, rods, tubing, etc.    


II. PUTNAM_A-8 RRC # 17374 42-447-81867


1- 114 Pumping Unit
4,500’ 4 1/2 Casing
3,500’ 2 3/8 Tubing
3,500’ rods
3 – 210 Tank Batteries
Water Separator
1-150 Bbl Fiberglass Tank
Misc. parts, plungers, packer, motor, etc.


III. PUTNAM A-25 SWI - RRC # 18814


4,500’ 4 ½” Casing
3,500  2 3/8” Tubing
Misc. valves,fittings, etc.


IV. TREADWELL 3-D RRC # 29361 42-447-36106


1- 220 Gentry Pump Jack  - Diesel  Engine
4,500’ 4 ½ Casing
3,500’ 2 3/8 Tubing
3,500’ rods
Water Separator
2 – 210 Tank Batteries
Misc. parts, valves, fittings, etc.

18
 
 

--------------------------------------------------------------------------------

 



                                                                                                                   
V. PUTNAM 3-D – RRC # 17374 42-447-25781


1- 114 Pump Jack
4,500’ 4 ½ Casing
3,500’ 2 3/8 Tubing
3,500’ rods
2 – 210 Tank Batteries
Water Separator
Misc. downhole pump, motors, plunger, packer


VI. PUTNAM 11-B – RRC # 25781 42-447-34829


1-114 Pump Jack
4,500’ 4 ½ Casing
3,500’ 2 3/8 Tubing
3,500’ rods
1- 210 Tank Battery
Misc. downhole pump, packer, etc.


VII. PUTNAM 11-A – RRC # 24255 42-447- 36072


4,500’ 4 ½ Casing
3,500’ 2 3/8 Tubing
3,500’ rods
Misc.


VIII. HARRELL 3-D - RRC # 42-447-XXXXX


1- 220 Pump Jack
4,500’ 4 ½ Casing
3,500’ 2 3/8 Tubing
3,500’ rods
Water Separator
2 – 210 Tank Batteries
Misc. downhole pump, packer, meters, etc.


IX. JOE PUTNAM ( goes into Comeback Tanks) RRC # 29287


Joe Putnam # 103 – 42-447 36095- Salt Water Injector


Joe Putnam # 203 - 42-447-36096
1- D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, motors, packers, etc.



19
 
 

--------------------------------------------------------------------------------

 

Joe Putnam # 303 – 42-447-36097
1-D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, motors, packers, etc.


Joe Putnam # 603 – 42-447-35109
1- D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, motors, packers, etc.


Joe Putnam # 703 – 42-447-35110
1- D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, motors, packers, etc.


Joe Putnam # 403 – 42-447-36098
950’ 4 ½”  Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, motors, packers, etc.


Joe Putnam # 503 – 42-447-36099
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump,motors, packers , etc.


Joe Putnam # 803
950’ 4 ½” Casing


X. PUTNAM M – RRC # 27328
4,500’ 4 ½” Casing
3,500’ 2 3/8” Tubing
Tri Plex Water Pump
Electric Generated Water Injection System
Separator
2-210 Tank Batteries



20
 
 

--------------------------------------------------------------------------------

 

XI. COMEBACK – RRC # 27330


Comeback # 1 – 42-447-35499
1- D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, packer, motor, etc.


Comeback # 2 – 42-447-35636
Salt Water Injector


Comeback # 3 – 42-447-35652
1-D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8”Tubing
500’ rods
Misc. downhole pump, packer, motor, etc.


Comeback # 4 – 42-447-35727
1- D-80 Pump Jack
950’ 4 ½” Casing
750’ 2 3/8” Tubing
500’ rods
Misc. downhole pump,packer, motor, etc.
2-210 Tank Batteries
Separator


XIII. FT. GRIFFIN 3-D – RRC # 29347 42-417-38373
4,500’ 4 ½” Casing


XIV. J.C PUTNAM – RRC # 10814


J.C. Putnam # 1 –42-447-81525
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods
J.C. Putnam # 2 – 42-447-01497 – Salt Water Injector


J.C. Putnam # 4 – 42-447-30280 – Salt Water Injector


J.C. Putnam # 5 – 42-447-30249
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods


J.C. Putnam # 6 – 42-447-30294



21
 
 

--------------------------------------------------------------------------------

 

J.C. Putnam # 7 – 42-447-81530
1- D-80 Pump Jack
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods 750
Misc. downhole pump,packer, motor, etc.


J.C. Putnam # 8 – 42-447-31738
1-D-80 Pump Jack
750’ 4 ½”Casing
650’ 2 3/8” Tubing
500’ rods
Misc. downhole pump,packer,motor, etc.


J.C. Putnam # 9 -42-447-31739
1- D-80 Pump Jack
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, packer, motor,
etc.                                                         


J.C.Putnam # 40 – 42-447-36115
1- D-80 Pump Jack
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, packer, motor, etc.


J.C. Putnam # 10 – 42-447-33177
1- D-80 Pump Jack
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, packer,motor, etc.


J.C. Putnam # 11 – 42-447-33330
1 D-80 Pump Jack
750’ 4 ½” Casing
650’ 2 3/8” Tubing
500’ rods
Misc. downhole pump, packer, motor, etc
3 – 210 Tank Batteries
1- 150 Bbl Fiberglass Water Tank
Separator
 
 
22
 

--------------------------------------------------------------------------------


 
SHACKELFORD COUNTY, TEXAS


XV. J.P. MORRIS LEASE –RRC # 03544


J.P.Morris #15-  42-417-81629
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 65- 42-417-81638
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 73- 42-417-31400
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 101 – 42-417-33236
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P. Morris # 102 – 42-417-35030
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P. Morris # 103 – 42-417-35031
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 104 -42-417-35146
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 71 -42-417-31398
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 88- 42-417-33491
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods

23
 
 

--------------------------------------------------------------------------------

 



 
   
J.P. Morris # 112 – 42-417-35719
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 116 – 42-417-36642
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P. Morris # 118- 42-417-36959
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 114 -42-417-35724
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 109 -42-417-35292
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 111 – 42-417-35720
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 113 – 42-417-35724
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 72 – 42-417-31399
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods

24
 
 

--------------------------------------------------------------------------------

 



J.P.Morris # 75- 42-417-31539
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 76- 42-417-31538
1 D-80 Pump Jack
1,700’ 4 ½” Casing
1,500’ 2 3/8” Tubing
1,200’ rods


J.P.Morris # 99


  1 D-228 Pump Jack
  1,700’ 4 ½” Casing
  1,500’ 2 3/8” Tubing
  1,200’ rods


On Lease


4-500 Bbl Tank Batteries
1-Horizontal Separator
1 – 300 Bbl Water Tank
1-210 Tank Battery
1 3 –phase Triplex Salt Water Pump
 8 D-80 Pump Jacks – need repair
15,000 ft. 2 3/8” untested tubing
10,000 rods
8 Salt water Injectors
30,000’ buried poly pipe
Misc., Meters, Motors, downhole pumps, valves, fittings, etc.







25
 
 

--------------------------------------------------------------------------------

 

 
Lease Inventory
 
1.  
Putnam "A" Well #8 and SWD Well #25-Lease #10758-Richards Ranch (Mississippi)
Field: The Southwest 100 of Acres of Comanche Indian Reservation Survey No. 9,
Abstract No. 1122, Throckmorton County, Texas, less and except 40 acres in the
form of a square Around the Mutual Oil of America, Inc: Putnam D-1 Well, being
the southwest 40 acres of said survey, leaving 60 acres of land only insofar as
such lease covers the subsurface depth between. 2,100 feet and 4,736 feet
beneath such 60 acres.

50% W.I/75%N.R.I.


2.  
3D Putnam:, 40 acres in the form of a square out of the southwest corner of
Comanche Indian Reservation Survey, Block 11, Throckmorton County, Texas.



54% W.I./81.25 N.R.I.


3.  
TR Putnam: An oil and gas leased dated January 27, 1961, recorded in Book 138,
Page 43, Deed Records of Throckmorton County, Texas, executed by James P. Putnam
et al., as Lessors, to G.L. Palterson and Raymond L Hawkins, as Lessees,
covering the following described land situated in Throckmorton County, Texas, to
wit:



Comanche Indian Reservation Survey #25, Abstract No. 884, being the original
160-acre tract patented to Samuel Cellars by Patent #463, Vol. 9, and the excess
13-acres later purchased from the State of Texas, dated September 27, 1944,
recorded in Book 3, Page 16, Patent Records of said county, containing 173 acres
of land, more or less, from the surface of the ground to a depth of 1,500 feet
below the surface.


75% W.I./80% N.R.I.




4.  
Harrell 3-D: East 53 acres of the north 93 acres of T&L Co Survey, Abstract No.
481, as to depths below fee below the surface only.



97% W.I/81.25% N.R.I.


5.  
JC Putnam: Oil and gas lease to depth of 1,500 fee beneath the surface to the
following tract of land to wit:



Beginning at the southeast corner of Survey 24, Cir and an inner corner of said
Survey 11;
Thence N 20° W with east line of Survey and NW corner of Survey 11; Cir 1836.1
feet to N NE corner of said Survey 11;
Thence S 20°E with Survey line of said Survey 11 and the west line Survey 9 and
the east line of said Survey 11;
Cir 1110 feet to a point 170 feet N 20° W of the Southwest corner of said survey
11, CIR;
Thence 70° 45' W 550 feet;
Thence N 20° W 150 feet to a point 150 feet S 70° 45' W of Well No. 2 as not
located on the ground;
Thence N 7° W 640 feet;
Thence 71° 41 fee to place of beginning


85% W.I./82.03% N.R.I.



26
 
 

--------------------------------------------------------------------------------

 

 
6.
Comeback: Being a tract out of the Comanche Indian Reservation Survey 10;
Abstract No. 850, beginning at the intersection of the westerly boundary of said
survey; to-wit:



Thence in a northeasterly direction 1,000 fee to a point;
Thence in a southeasterly direction parallel to the western boundary line to a
point in the southern boundary line of said survey;
Thence with the western boundary line of said survey in a northeasterly
direction to the place of beginning; Less, save and except a 300 foot square
around any existing wells located thereon.


86.25% W.I./75% N.R.I.


 
7
Treadwell 3-D: Being 40 acres, more or less, in the form of a square out of the
northwest corner of the H.R. Treadwell Survey, Abstract No. 876, Throckmorton,
County, Texas, limited to 3600 feet below.

64% W.I./80% N.R.I.


 
8.
Fort Griffin: 3-D: 100-acre lease-Section A-140; T&L Co Survey No. 381,980 FNRL
1000 FEL, Abstract No. 254.

 
79% W.I. 80% N.R.I.





 
9.
JP Morris; That oil and gas mineral leasehold estate created by oil and gas
lease dated June 25, 1925, executed by David Proctor et al. to J.V. Howell
recorded in Volume 78, Page 326, Deed Records of Shackelford County, Texas
insofar as it covers the following tracts situated in the ETRR Co surveys
covering approximately 1,880 acres in Shackelford County, Texas, to wit:



W  ½ Section 191, Abstract No. 105;
All Section 201, except S ½  of SE 1/4, Abstract No. 114
NW ¼  of Section 204, Abstract No. 1010;
E ½  of Section 205, Abstract No. 116;
S ½ of SE ¼ Section 201, Abstract No. 114
40 Wells 100% W.I. 84.75%
N.R.I.                                                                20 Wells
52% W.I. 84.75 N.R.I.


 


 
 


 
 
 
 



27
 
 

--------------------------------------------------------------------------------

 
